PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,942,126
Issue Date: 2021 Mar 09
Application No. 15/982,050
Filing or 371(c) Date: 17 May 2018
Attorney Docket No. 057448-505F01US 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.78(e), filed March 8, 2021,  to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed  nonprovisional application listed on the concurrently-filed Application Data Sheet (ADS). This is also a decision on the concurrently-filed request to change the applicant under 37 CFR 1.46(c)(2).

The petition under 37 CFR 1.78(e) is again DISMISSED.

The request to change the applicant under 37 CFR 1.46(c)(2) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition does not comply with item(s) (1).

The present renewed petition and ADS were filed March 8, 2021, after the payment of the issue fee on August 3, 2020. While a petition to withdraw the application from issue was also filed March 8, 2021, the petition to withdraw was not acted upon prior to the date of patent grant. As noted in MPEP § 1308(I)(B), the Office cannot ensure that any petition under 37 CFR 1.313(c) 

A renewed petition must be filed, accompanied by a draft certificate of correction and the certificate of correction fee.

Request under 37 CFR 1.46(c)

Receipt is also acknowledged of the request under 37 CFR 1.46(c) to change the applicant. As noted in MPEP § 605.01(II) a proper request to change the applicant must be filed no later than payment of the issue fee to be effective. The request to change the applicant was not filed until after payment of the issue fee, and was not accompanied by a request to withdraw from issue that was acted upon prior to the issuance of the patent. MPEP § 605.01(II) further states that a request to correct the applicant under § 1.46(c)(2) cannot be granted after issuance of the patent. As the patent has issued prior to the granting of the request, the § 1.46(c)(2) request cannot be granted and is dismissed.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 



/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)